                       Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 1 of 11
                                                                                                                                        MPLE 1


Pro Se 1 fRev. 12/161 Complaint for a Civil Case
                                                                                                                FILED^
                                                                           MAY 1 8 2021
                                        United States District Court CARWIELITA REEDER SHINN, CLERK
                                                                    for the
                                                                                                       U^S. DI9\T. CQU^^^^IE^RN
                                                      Western District of Oklahoma




                                                                    CIV 2r osieTf
                                                                              Case No.

                                                                                         (to befilled in by the Clerk's Office)
)AixLLx>dy\4 L              Plaintiffs)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                              Jury Trial: (checkone) "7 Yes □no
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                  -V-




                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE



           The Parties to This Complaint
           A.         The PIaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                 Name
                                                                              V\
                                 Street Address

                                 City and County
                                                                         ^^    {uifi. \t>/U   f
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address



           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (ifknown). Attach additional pages if needed.



                                                                                                                                  Page 1 of 5
                       Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 2 of 11


Pro Se 1 CRev. 12/16)Complaint for a Civil Case


                     Defendant No. 1

                                Name
                                                                   1=>M A                     i-
                                Job or Title (ifknown)
                                                           Ccyr^
                                Street Address

                                City and County                               \    Cy\C[^UhAAA (Lo-
                                State and Zip Code                                        15111
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.2

                                Name

                                Job or Title (ifknown)
                                Street Address
                                                           iLdUl                      -    A:>K
                                City and County            ^'evi u^-IqaJ ^         Ci^djAu)^ (f&.
                                State and Zip Code         Cyt.\aUo^ ,            1 5(PS7
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.3

                                Name                       Ail.... hi
                                Job or Title (ifknown)                                     (2cor<^UJ.cJ^r
                                Street Address
                                                           Mki Md^UI                           SA'lf-y
                                City and County            L-ifV,U^-fo/J I         (lX'€^€UJ, Cr^
                                State and Zip Code
                                                            ^^[ghhMA               '75o.t/
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.4

                                Name
                                                           A          Lut£Ui
                                Job or Title (ifknown)
                                                               t                                   iii
                                Street Address
                                                            3Udb      AS. jA(:hr V. u Lu
                                                                                                   T
                                City and County                    tY?4               CiyAxx^£>
                                State and Zip Code                               7 3///
                                Telephone Number
                                E-mail Address (ifknown)


                                                                             \^Jca4^ pp^ I
                                                                                                   Page 2 of5
                      Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 3 of 11




                                     z^/Ji ^
   -DXLaUcimA
                    IIa^P Vuru:X^rL{
     U            u(j (/^' cJ^ .
 AAj^itJIiJUl
       1^1 j-^



      -/-the
         V)S!^did-eijd           iSh. S<
 Jik.hni^\          K^:J^ Idellf
5W^i ^Mr^ss: Qo^hpy                                            luiui ^/KpC-^gij ^^oaA.
 (2^yi\vi^ ^ O-'CLH/j/ l'l^ ,              i/L^-itsJiJ. • (U\,^iJ'fJ/jjuJ
                                          OYIaLo^a                     ~7^ry<r/




    &>                                      )5 <X ^JDr^porgi^^Qii
     //^^ 6.'ci-ez4:j^^J
     i m.^\   A       ^   -J ^   I    X      ^   / 1   .m^ .
                                                                  (dc^l__ ^. 'C^Ui-^/SXtiC'd
                                                                   M              ^ <




^U<L \a^^ \ W p/'v^d^vp^^                    >!->•€ 6^                                    in '^)4^\'i<Y^
cd ^y^^(^l^C>yyjA ,' ^'^^iiLsij'dc/^^                          IAa^c
                       Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 4 of 11


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


IL         Basis for Jurisdiction


           Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

           What is the basis for federal courtjurisdiction? (check all that apply)
                           ederal question                          □ Diversity of citizenship

           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case,
                                                                       «/U <5^                       (2..V. I                        4^.
                                                                    fL^uA ^ CWj AiJ-.
           B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)                                                   , is a citizen of the
                                            State of (name)


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)                                                   , is incorporated
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual

                                            The defendant, (name)                                                   , is a citizen of
                                            the State of (name)                                                 . Or is a citizen of
                                            (foreign nation)



                                                                                                                                 Page 3 of 5
                       Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 5 of 11


Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




                                b.         Ifthe defendant is a corporation
                                           The defendant, (name)           (j           I gj              incorporated under
                  ^ \vl                    the laws ofthe State of                                              ,and has its
                                           principal place of business in the State of pjotme;
                                           Or is incorporated under the laws of(foreign nation)                                 ,
                                           and has its principal place of business in (name)

                               (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                               same informationfor each additional defendant.)

                                The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




in.       Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




IV.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages. ^                       i                                 ^              i.


                                     cSr             eu'.l                       U-C ^4am,kt>a.                cUfC-Jnf
                                                                                     tA>,fc ()a.| ?                 foy*, 1

      C^Xoiiu loUlLc fyerSt:>o>^l                                                                 pu^4-
                           Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 6 of 11


    Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                                                                                            P-^'c) ufAb/^
                                      4'^vi'/ci        kJ>tv»y X4^(j '^u                     /U l^u^^eJ ^4- vl-^<-^
                          1 U' Aa<y                    ^X^SlQiti            4?s ACCVt*^.'UwM' AyJ-i                            'b-U-L'^
    V.         Certification and Closing

               Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,information,
               and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
               unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
               nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
               evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
               opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
               requirements of Rule 11.

               A.         For Parties Without an Attorney

j                         I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                          served. I understand that my failure to keep a current address on file with the Clgrk^s-Officen^ay result
                          in the dismissal of my case.

                          Date ofsigning:


                          Signature ofPlaintiff
                          Printed Name of Plaintiff


                          For Attorneys


                          Date ofsigning:


                          Signature of Attorney
                          Printed Name of Attorney
                          Bar Number

                          Name of Law Firm

                          Street Address

                          State and Zip Code
                          Telephone Number
                          E-mail Address




                                                                                                                           Page 5 of5
                     Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 7 of 11




                                                              iLtl.




     /Or,. I.
         •                 ^          • ■ I- I   '".I   t u     1     ^                        c^r



                                                                                        -C-ei- 3
_.(^X '-CM,—L-yU^i-L                             w^j U,^ ^rtM' ^Acj^ "^ z^/P
-AjA C\ctt^c\                  Sz^ UiP^ht^                                   ^ ^UU'A^
     0^4j Ah^-/r[/'a^j                UjLj^xJ                                    lA^I
                                                                                    a.4     /Stf^
ud^'      AiiA Lh^                                                            i/yl^

        <3^ 'jy^o. w^d^ ]k^'c3>ci:                 OjLq.              ^- ai^^cd         »luL
 p/l7<^UC^L.'OkJ ^A ^^cJ.'-K u>c^ A/LJ                                i>^/
                   <AA.^ \ iJ                                               AAl^ {jOOft
 ■Pv"yr5        UjU'C^ UJ^A^ n.Li                                     UoL J ^
  ^1^1^ u       A-lC/^J (^ooIalu)
                A-l     i^aolA-U)                       UJ'AIA ^S
                                                        LA>'AIA                    Ua^JAlXIA
AM'fA'u's/XJ , ^ y^AA^ArU) XSC^ .AAd^ ^j?r S.AA c^irr-A
                                                   ^

Aa\
 A A M llui-liK
        I ^ ^ L /If    LO^Xl\
                        } 1 . . 1 J/\ i^c-g
                                      J     /I  'LAAX^ni
                                                  / J ^ ") jO , .J. Xa2
                                                                     I ^ .yO,^ (~N yl. r,/^A> &
Sh^yviA
      •Arnuc        ^^ v\UKMq'>^
                       \AOifqi>s <yfyl ^4 J? \iJ^, fAC     tAQui' CJA-
                                                           \-J          «gX rJAh't^rS
       / , -/ f 1      \/ <       //  / / ^ //.        .    /
       Usji^'Vt                       UJ^lk          "hC^d                          OOai/il,(^A
   kio 3.        Revl/^lv'^             ;              A^AeF              ijQofk     oaJ
  S>-^' ^jio ^                 ai                             5 ecu.y< j-y C'A aa, k
 ^ u)^^         4y^( 3
i LU^-S          IaLA                                  A-lhoufj bOi^r-y^ Skr-^r
€uMu          lO-cA.            T ^,<s             jjiai                                m        re
 4-1^v. 4 i-'i mi OiZL AA^ '^peakii/j
                        Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 8 of 11



                                                                                               3/^
            Ad                 A                         s.r.
                                                                    -'Ml       AAiA^^
     ^ Ij-j CldJL ^2IiL1—
     i u                                        ^           (»-^^ ^ (2jC>h/ip iotLil-
     -A-^iiz-sg^ P           Si iAjii Ah.^S.:^^C'/2r VS'.                         ^/J
     _ r?    ^// hl^<S      J- ' Ocl^S    ho'                                        G?-
             ^. /llo Qu"eri-j          ; ^ur
                J-^     \a2ojc\lLjM^       ^a>^^pl/l                             A
                                ^ J         UJQd      LkMMcc                  c^MfAdmU-
.Smt Ul}£                               lAt-^i - ixS>dPirlc^A       as
 jkx ^4giA-^ $                               Iaoos. (/IA
                 h                 .„y.'^£ii5{ 4-^1: <; ^J/k.yyn
     /iD.5'14c>..-^TriiS.—Uli^nk:    w • rb~yiA >^jt-}' ^lyif^j^u
     UJ'. tJjkiALC-. '( U:1:^4radU^J                  ot CZ
                     Me-OooL. X. U .'. i/y^             ^  A^ClL
.CtUC^AixUJ^ "(-^4 J                       XXf.J                        -V        W-
                         J                      Ab^ -UpLba CmU.
-A                JL_        Lx)Cyrll. ^           AOiy(A^.(/"!                        i-i^ 3
AIa^l Ljji.uji
 A^hhi^ Cyf/\ii ScA -U^'c^m fi'^lt/'.AS-                          UidLdl               MA
       U-                     buP ^nr      ioM-Ax hAxAAc\'c\.
lA^AMdajAtL                                           f "S y?n         nAu^            o/^tg
 /d^i^niAAi                                                                             Hi-
             Ll         a
                       Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 9 of 11


                        tA^ -V ^0\f>     ./L4     \
                                                 j/



       iJo 62..
       r^/" ll ✓ /»           y''. vi^ [A^i^ll<.      A)..,A         AL^U
                                                                     A.I  //A
                                                                          //. i>jiP
                                                                              A
 A£^y^                Ujjd±^                                        A^ri
                                                                                   vX/7^
  ^kljO£C^£2A£ /^-C
__c                                                            lOUl\^ p^r<,oAJ'-
                                                      --^4:4l^iL£'                 C^Jrj^iTL^
IX^ ^C^^:^'ph} :                                  (^yC^ OCA)'   ^ l/y7 -/?9
             idAxnm                                     U\r^^] uA^A P^
      >-L\jDfL^—lir^Aj/. UJ)Oflc                      ? j/lnU) W)(^
LaAA^IAI                                                                                   ^
     41                            Ai\nn^                JUJ^                           1-
                        'Shh^pu^           \-ecA 44CaA^.                -<r    a   Aa
      —^dAjn                           lOl/s                         >^jaj X            lo
                                                                     ppS'/io^^      4-1^^"'
j^i l)Ai                    Ir SCii.f^\n^        l^-t^nX LOas                 an
                                                 ^ 1 1»A                           JA
A^l9- ? Ll^A fi(lkMd3A_ UJaJA^hc^AA.
AAm^                  ou-l         oAj                     4^
A^JC (^^Lldtv                       UJ'C                       UJ^r^e
)u                                          u^ej2k             or      ^o.
       A               L{      ds                -W>W           ^         (plf
                                                A<^rJiA'U            Cc) U,'A-^
                            a^prb'^oJ'^          ^yA XJn IaJ^J/S
A—AA)fJL 11cdqc \-e^^ Ul^ <
      Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 10 of 11


       (/i-V                     <^/y/     iP/iy. c^                     :S~J ^     —




      U')(/iA/>'           U             ujguJ^A              K/
                                                             ^L^uP
4/1               /ot          4-6w      ^I^/j,              P<^S^^/vv
                                      Jn' bu<.         yu:               ■
                          rS      Ia^U:A^..


       i'^ tr _     /                                                               t
        %
      /-"7
           Mfii
            ^arJos^.
                                                 OpiiaA uh.U>^ (^^yyiWx^ 'S Slot/




            ^1.XfeX~f M"                               /-HI
                    l(.
        Case 5:21-cv-00516-JD Document 1 Filed 05/18/21 Page 11 of 11




                                        Certificate ofService

        D I hereby certify that on(date)                              , I electronically transmitted the
attached document to the Clerk ofCourt using the ECF System for filing. Based on the records currently on

file,the Clerk ofCourt will transmit a Notice ofElectronic Filing to the following ECF registrants:(insert names)




         I   1 I hereby certify that on (date)                       , I served the attached document by
(service method)                                                                                  on the

following, who are not registered participants ofthe ECF System:(insert names and addresses)




                                                         s/
                                                         s/ Attorney Name
